      Case 2:20-cv-11236-RGK-PLA Document 16 Filed 02/02/21 Page 1 of 4 Page ID #:974
                                                                                                                                                              POS-010
 ATTOR NEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number , and address ) :                                                       FOR COURT USE ONL Y
     BAKER & MCKENZIE LLP
— 1901
     Barry J. Thompson, Esq . (SBN 150349)
          Avenue of the Stars, Suite 950
     Los Angeles, California 90067
                 TELEPHONE NO.:          (310) 201-4728     FAX NO (Optional) (310) 201 -4721

 E-MAIL ADDRESS (optional):              bany .thompson@ bakermckenzie.com
       ATTORNEY FOR (Name).              Plaintiff VITALY IVANOVICH SMAGIN
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF                             [USDC ]
         STREET ADDRESS:

        MAILING ADDRESS:

       CITY AND ZIP CODE:
             BRANCH NAME:CENTRAL DISTRICT
        PLAINTIFF/PETITIONER: VITALY IVANOVICH SMAGIN                                                             CASE NUMBER :

                                                                                                                         2:20-cv- l 1236 -DDP-JCx
DEFENDANT/RESPONDENT                         '   COMPAGN1E MONEGASQUE DE BANQUE, etc.; et al.
                                                                                                                 Ref. No . or File No. :

                                           PROOF OF SERVICE OF SUMMONS                                                                 1916644CB
                                                       (Separate proof of service is required for each party served. )
1.      At the time of service I was at least 18 years of age and not a party to this action.
2.      I served copies of:
        a.       m             summons
        b.       I   /   I    complaint
        c. |             | Alternative Dispute Resolution (ADR ) package
        d. |     | Civil Case Cover Sheet ( served in complex cases only )
                                                Civil Cover Sheet; Certification and Notice of Interested Parties ( Local Rule 7.1- 1); Notice of Related
                 j_ |
                   cross complaint
                                                Cases; Notice to Parties of Court- Directed ADR Program ; Notice to Parties: Court Policy on
        f L          ZH
                   other ( specify documents ). Settlement and Use of Alternative Dispute Resolution (ADR); Order Re Transfer Pursuant to General
                                                Order 19-03 (Related Cases); Standing Order Regarding Newly Assigned Cases
3.      a. Party served (specify name of party as shown on documents served ):
             ASHOT YEGIAZARYAN a/k /a ASHOT EGIAZARYAN, an individual
        b.   I       I       Person ( other than the party in item 3a) served on behalf of an entity or as an authorized agent ( and not a person
                             under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):


4.      Address where the party was served:
        1915 Carla Ridge, Beverly Hills, California 90210
5.      I served the party (check proper box )
        a |     | by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                   receive service of process for the party (1) on (date):                         (2) at (time):
        b. I ^ I by substituted service. On (date); 01/ 13 /2021 at (time): 5 :37 pm I left the documents listed in item 2 with or
                    in the presence of (name and title or relationship to person indicated in item 3):
                               "Jane Doe" ( Russian female, 50 yrs. , 5 '5 ", 150           lbs., Blue eyes, Blonde hair ), Occupant
                              (1) |        | ( business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                             of the person to be served. I informed him or her of the general nature of the papers.

                              (2) | / | (home) a competent member of the household ( at least 18 years of age) at the dwelling house or usual
                                        place of abode of the party. I informed him or her of the general nature of the papers.
                              ( 3) |       | (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                             address of the person to be served, other than a United States Postal Service post office box . I informed
                                             him or her of the general nature of the papers.
                              ( 4)   l   / | | thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                             at the place where the copies were left ( Code Civ. Proc., § 415.20) I mailed the documents on
                                             (date): 01/14/21 from (city ): LOS ANGELES                   or I    I a declaration of mailing is attached.
                              ( 5)   l   / I | attach a declaration of diligence stating actions taken first to attempt personal service.
                                                                                                                                                                   Page 1 of 2
                                                                                                                                              Code of Civil Procedure, § 417.10
     Form Adopted for Mandatory Use
       Judicial Council of California
                                                                 PROOF OF SERVICE OF SUMMONS                                                        American LegalNet, Inc .
     POS-010 (Rev . January 1, 2007 ]                                                                                                               www FormsWorkflow . com
      Case 2:20-cv-11236-RGK-PLA Document 16 Filed 02/02/21 Page 2 of 4 Page ID #:975


          PLAINTIFF/PETITIONER :                     VITALY IVANOVICH SMAGIN                                            CASE NUMBER :

                                                                                                                             2 : 20-cv - l 1236 - DDP-JCx
 DEFENDANT /RESPONDENT:                              COMPAGNIE MONEGASQUE DE BANQUE, etc. ; et al .


 5.       c       |      |       by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                                 address shown in item 4, by first-class mail, postage prepaid,
                                 (1) on (date ):                                                   ( 2) from (city ):
                                 ( 3)   I     I   with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                                  to me. ( Attach completed Notice and Acknowledgement of Receipt.] ( Code Civ. Proc. , § 415.30.)
                                 ( 4)   I     I    to an address outside California with return receipt requested. ( Code Civ. Proc., § 415.40. )

          d.      I      [       by other means ( specify means of service and authorizing code section):



                  I I        Additional page describing service is attached.

6.        The "Notice to the Person Served" ( on the summons) was completed as follows:
          a. I / I as an individual defendant.
          b- I    I as the person sued under the fictitious name of (specify ):
          c-                 as occupant.
          d                  On behalf of ( specify ): ASHOT YEGI AZARYAN                          a/k /a ASHOT EGIAZARYAN, an individual
                             under the following Code of Civil Procedure section:
                                             I I    416.10 (corporation)                       I     I 415.95 ( business organization, form unknown)
                                             I I    416.20 (defunct corporation)                       416.60 (minor)
                                             I I    416.30 (joint stock company/association)   IZZI    416.70 (ward or conservatee)
                                             I I    416.40 ( association or partnership)               416.90 ( authorized person)
                                             I—I    416.50 ( public entity)                            415.46 ( occupant)
                                                                                               [Zl     other: FRCP 4( e)( 2)( B )
7     Person who served papers
      a. Name: Erika Garcia, Ace Attorney Service, Inc.
      b . Address: 811 Wilshire Boulevard, Suite 900, Los                                Angeles, California 90017
      c. Telephone number: (213) 623 -3979
      d. The fee for service was: $ 882.93
      e. I am:
                  ( 1)                  not a registered California process server.
                  ( 2)                  exempt from registration under Business and Professions Code section 22350(b).
                  ( 3)       /          a registered California process server:
                                        0)    O     owner I / I employee I          1 independent contractor.
                                        ( ii ) Registration No. : 2019206319
                                        ( iii) County: LOS ANGELES

8.    I       /   I   I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

                      or
9.    I           I   l a m a California sheriff or marshal and I certify that the foregoing is true and correct.

Date:         January 20, 2021

                                            ERIKA GARCIA
               (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)




POS-010 (Rev January 1, 2007]                                                                                                                          Page 2 of 2
                                                                      PROOF OF SERVICE OF SUMMONS
           Case 2:20-cv-11236-RGK-PLA Document 16 Filed 02/02/21 Page 3 of 4 Page ID #:976

                                                         DECLARATION OF DUE DILIGENCE



CASE NAME :                     VITALY IVANOVICH SMAGIN
                                           v.
                                COMPAGNIE MONEGASQUE DE BANQUE a/k/a CMB BANK; et al.

CASE NUMBER :                   2: 20-cv-11236 - DDP-JCx


                  Wc are and were on the dates herein mentioned, over the age of 18 years and not a party to the action. We received
the within process on December 28, 2020 and after due diligent effort , we have been unable to effect personal sendee of the follow ing
documents on the within named: SUMMONS; COMPLAINT; CIVIL COVER SHEET; CERTIFICATION AND NOTICE OF
INTERESTED PARTIES (Local Rule 7.1-1); NOTICE OF RELATED CASES; NOTICE TO PARTIES OF COURT-
DIRECTED ADR PROGRAM; NOTICE TO PARTIES: COURT POLICY ON SETTLEMENT AND USE OF
ALTERNATIVE DISPUTE RESOLUTION (ADR ); ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 19-03
( RELATED CASES); STANDING ORDER REGARDING NEWLY ASSIGNED CASES


Name :                                   ASHOT YEGIAZARYAN a/k/a ASHOT EGLAZARYAN , an individual

1st Address:                             1915 Carla Ridge
                                         Beverly Hills, California 90210

2nd Address:                             655 Endrino Place
                                         Beverly Hills , California 90210

3rd Address:                             16754 Via La Costa
                                         Pacific Palisade, California 90272


Dates and times of attempts w ith reported detail is listed below .
    Date         Time       Locatio          Server                                                Result
                                n
 12/29/20 12 : 48 p. m.         1st            D.             I arrived at the address given for service of process. The address corresponds
                            Address            Sor           a gated residence. I knocked on the door a couple of times but received no
                                                             answer. There were packages detected at the front door of the residence.
 12/29/20 1 : 10 p . m .       2nd             D.             I arrived at the address given for service of process. The address
                            Address           Sor            corresponds to a gated residence . I was unable to gain access inside
                                                               the gated residence . The intercom does not work . I knocked on the
                                                               gate a couple of times but received no answer .
  12/30/20     5: 32 p. m .        2nd               M.        I arrived at the address given for service of process . I tried calling
                                 Address        Haves-Cooper   using the call box, but it does not work . No vehicles were detected .
                                                               No lights were detected at the residence . I spoke to a neighbor across
                                                               the street who stated no one is ever at the residence . Further, he stated
                                                               he sees someone at the residence maybe three (3) times a month as
                                                               far as he knows . No other information was provided .
  01/03/21     6: 36 p. m .        1st              M.         I arrived at the address given for service of process. I knocked on the door a
                                 Address        Haves-Cooper   couple of times but received no answer.
  01/03/21     6: 36 p. m .                          M         I arrived at the address given for service of process . I was unable to
                                 Address        Haves-Cooper   gain access inside the gated residence . It appears that it needs a code
                                                               to enter in the side gate . No vehicles were detected . The porch light
                                                               was on at the residence . No activity was detected .
  01/04/ 21     5:36 p. m.         1st               M.        I arrived at the address given for service of process. 1 spoke to “Jane Doe”
                                 Address        Haves-Cooper                                         .
                                                               ( Russian female. 50 ’s, 5’7”, 130 lbs. Blonde hair) who stated she has no
                                                               know ledge of the subject . Further, she stated she rented tliis residence for
                                                               tliree (3 ) weeks for the holidays. No other infonnalion was provided
  01/04/21     5 : 53 p . m .      2nd              M.         I arrived at the address given for service of process . I was unable to
                                                                                                                          # 191664403
        Case 2:20-cv-11236-RGK-PLA      Document
                     Address Hayes-Cooper gain access16 inside
                                                           Filedthe02/02/21      Page
                                                                     gated residence      4 ofsame
                                                                                       . The   4 Page
                                                                                                    porch ID  #:977
                                                                                                           light was on
                                          at the residence . No vehicles were detected . No activity was detected .
 01/11/21 5:46 p.m .   3rd        E.      I arrived at the address given for service of process. The address corresponds
                     Address    Garcia    to a gated community. I was escorted by the security inside the community .
                                                          There were three ( 3) cars parked outside the residence. There was a white
                                                          Volkswagen SUV (8JW857). black Porshe (8EXU832) and a silver Toyota
                                                          Scion (8PEV236). I spoke to Olga “Doe” who stated no one by the subject’s
                                                          name lives at this location. No further, information was provided. I spoke to
                                                          the security who stated only Olga “Doe” and her husband lives at this
                                                          location but a young man who drives the Scion comes a lot to visit and that
                                                          maybe he is the subject. No further, information was provided.
  01/13/21     5:37 p.m.      1st            E.           I arrived at the address given for service of process. There was a dark grey
                            Address         Garcia        Prius parked in the driveway . There were noises detected from a female and
                                                          two (2) males talking inside the residence and having dinner. I knocked on
                                                          the door a couple of times but received no answer, but seconds later a female
                                                          responded with “ who is it” and opened the door. I spoke to "Jane Doe"
                                                          (Russian female, 50 yrs., 5'5", 150 lbs., Blue eyes, Blonde hair), Occupant
                                                          who stated the subject was not ia As such, I substituted service upon "Jane
                                                          Doe" (Russian female, 50 yrs., 5'5", 150 lbs.. Blue eyes, Blonde hair),
                                                          Occupant on behalf of ASHOT YEGIAZARYAN a / k /a ASHOT
                                                          EGIAZARYAN.

                 We declare under penalty of perjury that the foregoing is true and correct. Executed this 2 ffh day of January 2021 at
Los Angeles, California.


Process Server for
Ace Attorney Service, Inc.
811 Wilshire Boulevard, Suite 900
Los Angeles, California 90017




        /banny Sor                                   Michael Hayes-Cooper                                         ika Garpfa




                                                                                                                    #1916644CB
